Case 19-40262-bem       Doc 198     Filed 04/27/20 Entered 04/27/20 17:09:10           Desc Main
                                   Document      Page 1 of 9


                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

  IN RE:
                                                       CHAPTER 11
  ASPEN VILLAGE AT LOST MOUNTAIN
  ASSISTED LIVING, LLC,                                CASE NO. 19-40262-BEM

           Debtor.

                            APPLICATION FOR FINAL DECREE

        COMES NOW, Aspen Village at Lost Mountain Assisted Living, LLC (“Debtor”), debtor

 and debtor-in-possession, by and through the undersigned counsel, and hereby files this

 “Application for Final Decree” (“Application”).

        Debtor filed its “Disclosure Statement” (Doc. No. 75) on April 15, 2019, and its

 “Supplement to Disclosure Statement” (Doc. No. 108) on July 2, 2019, referring to a “Plan of

 Reorganization” (Doc. No. 76), which was modified on: (i) August 28, 2019, pursuant to the

 “Modification to Plan of Reorganization” (Doc. No. 126); (ii) August 30, 2019, pursuant to the

 “Second Modification to Plan of Reorganization” (Doc. No. 132); (iii) September 13, 2019,

 pursuant to the “Third Modification to Plan of Reorganization” (Doc. No. 146); and (iv) December

 2, 2019, pursuant to the “Fourth Modification to Plan of Reorganization” (Doc. No. 160). The Plan

 of Reorganization as amended and modified is referred to herein as the “Plan.”

        On January 24, 2020, the Court entered a Confirmation Order (Doc. No. 178) confirming

 the Plan. Debtor has assumed the management of all property dealt with by the Plan; Debtor has

 commenced Plan payments to Creditors.

                             Report of Substantial Consummation

        “Substantial consummation” is defined by 11 U.S.C. §1101(2), which provides as follows:

               (2)     “substantial consummation” means –
Case 19-40262-bem        Doc 198      Filed 04/27/20 Entered 04/27/20 17:09:10             Desc Main
                                     Document      Page 2 of 9


                        (A)    transfer of all or substantially all of the property proposed by
                               the plan to be transferred;
                        (B)    assumption by the debtor or by the successor to the debtor
                               under the plan of the business or of the management of all or
                               substantially all of the property dealt with by the plan; and
                        (C)    commencement of distributions under the plan.

 The requirements under 11 U.S.C. §1101(2) have been met and are summarized in the Final Report

 filed contemporaneously herewith.

                     Retention of Jurisdiction Over Adversary Proceeding

        An adversary proceeding related to this case, identified as A.P. number 20-04013-BEM,

 Aspen Village at Lost Mountain Assisted Living, LLC and Aspen Village at Lost Mountain Memory

 Care, LLC v. Joyce G. Chapman (the “Chapman Adversary Proceeding”), remains pending.

 Additionally, Debtor may bring additional claim disputes pursuant to subsequently filed claim

 objections or adversary proceedings (collectively, the “Claim Disputes”).

        Debtor requests that any order granting this Application reserve the jurisdiction of the

 Bankruptcy Court with respect to the Chapman Adversary Proceeding and any other Claim

 Disputes initiated before or after the entry of the Final Decree. Specifically, Article 12.1 of the

 Plan (entitled Retention of Jurisdiction) provides as follows:

        Subsequent to the Effective Date, the Bankruptcy Court shall have or retain
        jurisdiction for the following purposes…

                12.1.8 To adjudicate controversies arising out of the administration of the
                Estate or the implementation of this Plan;

                12.1.9 To make such determinations and enter such orders as may be
                necessary to effectuate all the terms and conditions of this Plan, including
                the Distribution of funds from the Estate and the payment of claims;

                …

                12.1.13 To determine any controversies, actions or disputes that may arise
                under the provisions of this Plan, or the rights, duties or obligations of any
                Person under the provisions of this Plan;

                                                  2
Case 19-40262-bem       Doc 198     Filed 04/27/20 Entered 04/27/20 17:09:10           Desc Main
                                   Document      Page 3 of 9



        Moreover, retention of jurisdiction after entry of a final decree is appropriate when

 necessary to adjudicate matters related to administration of the estate and implementation of the

 Plan. See, e.g., In re Morris, 950 F.2d 1531 (11th Cir. 1992); Whitaker v. EMC Mortgage Corp (In

 re Whitaker), 2009 Bankr. LEXIS 3270 (Bankr. N.D. Ga. Sept. 18, 2009) (Murphy, J.); JMP-

 Newcor International, Inc., 225 B.R. 462 (Bankr. N.D. Ill. 1998). The Chapman Adversary

 Proceeding concerns a dispute regarding Chapman Proof of Claim No. 14 and therefore concerns

 the administration of the Bankruptcy Estate and implementation of the Plan. Any other Claim

 Dispute, whether filed before or after entry of the Final Decree, will likewise concern

 administration of the Bankruptcy Estate and implementation of the Plan.

                                  Application for Final Decree

        As shown above, there has been “substantial consummation” of the Plan as that term is

 defined by 11 U.S.C. §1101(2). All property revested to Debtor on the date that was 60 days after

 the entry of the Confirmation Order, March 24, 2020 (the “Effective Date”). Debtor has assumed

 control over the property, and payments have commenced under the Plan. Specifically, Debtor

 has commenced distributions to MidCap Funding Investment IV, LLC.




                                                3
Case 19-40262-bem        Doc 198    Filed 04/27/20 Entered 04/27/20 17:09:10          Desc Main
                                   Document      Page 4 of 9


        WHEREFORE, Debtor respectfully requests that the Court grant the Application by

 entering a final decree in this case and grant all relief requested in the Proposed Final Decree

 attached hereto as Exhibit “1.”

        Respectfully submitted this 27th day of April, 2020.

                                             JONES & WALDEN, LLC
                                             /s/ Leslie M. Pineyro
                                             Leslie M. Pineyro
                                             Georgia Bar No. 969800
                                             Attorney for Debtor
                                             699 Piedmont Avenue, NE
                                             Atlanta, Georgia 30308
                                             (404) 564-9300
                                             lpineyro@joneswalden.com




                                                4
Case 19-40262-bem         Doc 198    Filed 04/27/20 Entered 04/27/20 17:09:10        Desc Main
                                    Document      Page 5 of 9


                                            Exhibit 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                     ROME DIVISION

     IN RE:
                                                        CHAPTER 11
     ASPEN VILLAGE AT LOST MOUNTAIN
     ASSISTED LIVING, LLC,                              CASE NO. 19-40262-BEM

              Debtor.

                                       FINAL DECREE

         Debtor filed its Application for Final Decree 1 (the “Application”) and Final Report on

 April 27, 2020. Based upon a review of the record in this case and the representations in the

 Application, it appears that the estate has been fully administered. Accordingly, pursuant to

 Federal Rule of Bankruptcy Procedure 3022, it is hereby




 1
  Capitalized terms not otherwise defined herein shall have the meaning ascribed in the
 Application.

                                                5
Case 19-40262-bem         Doc 198     Filed 04/27/20 Entered 04/27/20 17:09:10               Desc Main
                                     Document      Page 6 of 9


         ORDERED that:

         1.      The provisions of the Plan bind Debtor, any entity issuing securities under the Plan,

 any entity acquiring property under the Plan, and all creditors of Debtor, whether or not the claim

 or interest of such creditor is impaired under the Plan, and whether or not such creditor has

 accepted the Plan;

         2.      Unless otherwise provided in the Plan or the Confirmation Order, all property of

 the estate is vested in Debtor;

         3.      Except as provided in the Plan or Confirmation Order, the property dealt with by

 the Plan is free and clear of all claims and interests of creditors, equity holders of Debtor and other

 parties in interest;

         4.      Except as otherwise specifically provided in the Plan or Confirmation Order,

 Debtor is discharged from any debt that arose before the date of the Confirmation Order and any

 debt of a kind specified in 11 U.S.C. § 502 (g), (h) or (i), whether or not: (a) a proof of claim based

 on such debt was filed or deemed filed; (b) such claim was allowed under 11 U.S.C. § 502; or (c)

 the holder of such claim accepted the Plan;

         5.      All creditors of, claimants against, and all persons having or claiming interest of

 any nature in Debtor’s property and assets are enjoined and stayed from pursuing or attempting to

 pursue any action, commencing or continuing any action, employing any process or any act against

 Debtor or its property, on account of or based upon any right, claim, or interest which any such

 creditor, claimant, or other person may have had at the date of the filing of Debtor’s Chapter 11

 petition, except with respect to claims, rights, or interests arising out of the Plan or orders of this

 Court; and




                                                   6
Case 19-40262-bem        Doc 198      Filed 04/27/20 Entered 04/27/20 17:09:10             Desc Main
                                     Document      Page 7 of 9


        6.      The Court shall retain jurisdiction to reopen this Bankruptcy Case, without

 limitation, (a) to adjudicate any Adversary Proceeding or Claim Dispute filed, (b) to resolve any

 disputes regarding the sale or refinancing procedures of Debtor’s assets in the Plan or (c) otherwise

 determine any dispute regarding the treatment of a claim, including objections to any claim or

 interest under the Plan. The Court shall specifically retain jurisdiction over the Chapman

 Adversary Proceeding and any Claim Dispute filed before or after entry of this Final Decree.

        7.      The Final Report is approved, and the Application is granted.

        The Clerk, U.S. Bankruptcy Court, is DIRECTED to close this case. The Clerk, U.S.

 Bankruptcy Court, is DIRECTED to serve a copy of this order upon Debtor, Debtor’s attorney and

 the U.S. Trustee and all parties reflected on Debtor’s mailing matrix.

                                           [End of Order]


  Prepared and Presented By:
  JONES & WALDEN, LLC

  /s/ Leslie M. Pineyro
  Leslie M. Pineyro
  Georgia Bar No. 969800
  699 Piedmont Avenue, NE
  Atlanta, Georgia 30308
  Counsel for Debtor
  (404) 564-9300
  lpineyro@joneswalden.com




                                                  7
Case 19-40262-bem       Doc 198    Filed 04/27/20 Entered 04/27/20 17:09:10   Desc Main
                                  Document      Page 8 of 9


 Distribution List

 Leslie M. Pineyro
 Jones & Walden, LLC
 699 Piedmont Avenue, NE
 Atlanta, Georgia 30308

 Office of the U.S. Trustee
 Vanessa Leo, Esq.
 362 Richard B. Russell Bldg.
 75 Ted Turner Drive, S.W.
 Atlanta, Georgia 30303




                                            8
Case 19-40262-bem        Doc 198     Filed 04/27/20 Entered 04/27/20 17:09:10             Desc Main
                                    Document      Page 9 of 9


                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

  IN RE:
                                                        CHAPTER 11
  ASPEN VILLAGE AT LOST MOUNTAIN
  ASSISTED LIVING, LLC,                                 CASE NO. 19-40262-BEM

           Debtor.

                                 CERTIFICATE OF SERVICE

        This is to certify that the foregoing “Application for Final Decree” was electronically filed
 using the Bankruptcy Court’s Electronic Case Filing program which sends a notice of and
 accompanying link to the Application to the parties who have appeared in this case under the
 Bankruptcy Court’s Electronic Case Filing program:

    •   Evan M. Altman evan.altman@laslawgroup.com, johanna@laslawgroup.com
    •   Taylor L. Dove tdove@huntermaclean.com, gfischer@huntermaclean.com
    •   Frank G. Goldman fgoldman@fggpc.com
    •   Lindsay P. S. Kolba lindsay.p.kolba@usdoj.gov
    •   Vanessa A. Leo ustpregion21.at.ecf@usdoj.gov, Vanessa.A.Leo@usdoj.gov
    •   Francesca Macchiaverna fmacchiaverna@huntermaclean.com,
        aharris@huntermaclean.com
    •   Martin P. Ochs martin.p.ochs@usdoj.gov
    •   Howard D. Rothbloom howard@rothbloom.com,
        silvia@rothbloom.com;5487@notices.nextchapterbk.com
    •   H. Brian Sams brian.sams@samscole.com
    •   Fred B. Wachter fbwachter@wachterlaw.com
    •   Terriea Williams twilliams1@law.ga.gov

        This 27th day of April, 2020.

                                               JONES & WALDEN, LLC

                                               /s/ Leslie M. Pineyro
                                               Leslie M. Pineyro
                                               Georgia Bar No. 969800
                                               Attorney for Debtor
                                               699 Piedmont Avenue, NE
                                               Atlanta, Georgia 30308
                                               (404) 564-9300
                                               (404) 564-9301 Facsimile
                                               lpineyro@joneswalden.com



                                                  9
